
	
		II
		110th CONGRESS
		2d Session
		S. 3338
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2008
			Ms. Klobuchar (for
			 herself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to
		  improve the safety of Federal-aid highway bridges, to strengthen bridge
		  inspection standards and processes, to increase investment in the
		  reconstruction of structurally deficient bridges on the National Highway
		  System, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 National Highway Bridge Reconstruction
			 and Inspection Act of 2008.
		2.Highway bridge
			 program
			(a)Bridges on
			 Federal-aid highways
				(1)Risk-based
			 prioritization for replacement and rehabilitation of deficient
			 bridgesSection 144 of title 23, United States Code, is amended
			 by striking subsections (b) and (c) and inserting the following:
					
						(b)Bridges on
				Federal-aid highwaysThe
				Secretary, in consultation with the States, shall—
							(1)inventory all
				bridges on Federal-aid highways that are bridges over waterways, other
				topographical barriers, other highways, and railroads;
							(2)identify each
				bridge inventoried under paragraph (1) that is structurally deficient or
				functionally obsolete;
							(3)assign a risk-based priority for
				replacement or rehabilitation of each such bridge after consideration of
				safety, serviceability, and essentiality for public use and public safety,
				including the potential impacts to emergency evacuation routes and to regional
				and national freight and passenger mobility if the serviceability of the bridge
				is restricted or diminished; and
							(4)determine the cost
				of replacing each such bridge with a comparable facility or of rehabilitating
				such bridge.
							(c)Bridges on other
				public roads
							(1)Inventory of
				bridgesThe Secretary, in consultation with the States,
				shall—
								(A)inventory all
				those highway bridges on public roads, other than those on any Federal-aid
				highway, which are bridges over waterways, other topographical barriers, other
				highways, and railroads;
								(B)identify each
				bridge inventoried under subparagraph (A) that is structurally deficient or
				functionally obsolete;
								(C)assign a risk-based priority for
				replacement or rehabilitation of each such bridge after consideration of
				safety, serviceability, and essentiality for public use and public safety,
				including the potential impacts to emergency evacuation routes and to regional
				and national freight and passenger mobility if the serviceability of the bridge
				is restricted or diminished; and
								(D)determine the cost
				of replacing each such bridge with a comparable facility or of rehabilitating
				such bridge.
								(2)Inventory of
				bridges for historic significanceThe Secretary may, at the
				request of a State, inventory bridges, on and off Federal-aid highways, for
				historic significance.
							(3)Inventory of
				Indian reservation and park bridgesAs part of the activities
				carried out under paragraph (1), the Secretary, in consultation with the
				Secretary of the Interior, shall—
								(A)inventory all those
				highway bridges on Indian reservation roads and park roads which are bridges
				over waterways, other topographical barriers, other highways, and
				railroads;
								(B)identify each bridge inventoried under
				subparagraph (A) that is structurally deficient or functionally
				obsolete;
								(C)assign a risk-based priority for
				replacement or rehabilitation of each such bridge after consideration of
				safety, serviceability, and essentiality for public use and public safety,
				including the potential impacts to emergency evacuation routes and to regional
				and national freight and passenger mobility if the serviceability of the bridge
				is restricted or diminished; and
								(D)determine the cost
				of replacing each such bridge with a comparable facility or of rehabilitating
				such
				bridge.
								.
				(2)Process for
			 assigning risk-based priorities
					(A)Deadline for
			 establishmentAfter modifying
			 national bridge inspection standards in accordance with the amendments made by
			 section 3 and not later than 18 months after the date of enactment of this Act,
			 the Secretary, in consultation with the States, shall establish a process for
			 assigning risk-based priorities under sections 144(b)(3), 144(c)(1)(C), and
			 144(c)(3)(C) of title 23, United States Code, as amended by paragraph (1) of
			 this subsection.
					(B)Report to
			 CongressNot later than 18
			 months after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report containing a description of the process for assigning risk-based
			 priorities established under subparagraph (A).
					(C)Independent
			 review
						(i)Participation of
			 National Academy of SciencesNot later than 18 months after the
			 date of enactment of this Act, the Secretary shall enter into appropriate
			 arrangements with the National Academy of Sciences to permit the Academy to
			 conduct an independent review of the process for assigning risk-based
			 priorities established under subparagraph (A).
						(ii)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Academy shall submit a report on the results of the review to the
			 Secretary, the Committee on Transportation and Infrastructure of the House of
			 Representatives, and the Committee on Environment and Public Works of the
			 Senate.
						(iii)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subparagraph $2,000,000 for fiscal year 2009. Such sums shall remain
			 available until expended.
						(b)ApportionmentSection 144(e) of title 23, United States
			 Code, is amended by adding at the end the following: In this subsection,
			 the term deficient bridge means a bridge that is structurally
			 deficient or functionally obsolete..
			(c)ParticipationSection
			 144(d) of title 23, United States Code, is amended by adding at the end the
			 following:
				
					(5)Requirements for
				State participation
						(A)In
				generalAs a condition for providing assistance to a State under
				this section, the Secretary shall require the State to take the following
				actions:
							(i)InspectionsNot later than 24 months after the date of
				enactment of this paragraph, and at least once every 24 months thereafter
				(except as otherwise provided by section 151(d)), the State shall inspect all
				highway bridges described in subsections (b) and (c) that are located in the
				State in accordance with the standards established under section 151 and
				provide updated information on such bridges to the Secretary for inclusion in
				the national bridge inventory.
							(ii)Calculation of
				load ratingsThe State
				shall—
								(I)not later than 24
				months after the date of enactment of this paragraph, calculate the load rating
				for all highway bridges described in subsections (b) and (c) that are located
				in the State;
								(II)at least once
				every 24 months thereafter, reevaluate and, as appropriate, recalculate the
				load rating for each such bridge; and
								(III)ensure that the
				safe load-carrying capacities for such bridges are properly posted.
								(iii)Performance
				planThe State shall develop, not later than 24 months after the
				date of enactment of this paragraph, update annually, and implement a 5-year
				performance plan for—
								(I)the inspection of
				highway bridges described in subsections (b) and (c) that are located in the
				State; and
								(II)the
				rehabilitation and replacement of any of such bridges that are structurally
				deficient or functionally obsolete.
								(iv)Bridge
				management systemNotwithstanding section 303(c), the State shall
				develop and implement a bridge management system that meets the requirements of
				section 303.
							(B)Approval of
				performance plans
							(i)Submission to
				the secretaryA State that establishes a 5-year performance plan
				under subparagraph (A)(iii) shall submit the plan and each update of the plan
				to the Secretary for approval.
							(ii)Criteria for
				approvalNot later than 1 year after the date of enactment of
				this paragraph, the Secretary shall establish criteria for the approval of
				performance plans and updates submitted under clause (i).
							(iii)Approval and
				disapprovalThe Secretary shall approve or disapprove each 5-year
				performance plan and update submitted by a State under this subparagraph. If
				the Secretary disapproves a plan or update, the Secretary shall inform the
				State of the reasons for the disapproval and shall require the State to
				resubmit the plan or update with such modifications as the Secretary determines
				necessary.
							(C)Historic
				bridges
							(i)In
				generalA 5-year performance plan of a State under subparagraph
				(A)(iii) may provide for more frequent, in-depth inspection of a historic
				bridge located in the State in lieu of replacement of the bridge if the
				Secretary determines that—
								(I)it is appropriate
				based on the age, design, traffic characteristics, and any known deficiency of
				the bridge; and
								(II)granting the
				exception will increase the overall safety of the State’s bridge
				inventory.
								(ii)Historic bridge
				definedIn this subparagraph, the term ‘historic bridge’ means
				any bridge that is listed on the National Register of Historic
				Places.
							.
			(d)Information and
			 reportsSection 144(h) of
			 title 23, United States Code, is amended to read as follows:
				
					(h)Information and
				reports
						(1)Updates of
				informationThe Secretary
				shall annually revise, as necessary, the information required under subsections
				(b) and (c).
						(2)Reports to
				CongressConcurrently with the President’s annual budget
				submission to Congress under section 1105(a) of title 31, the Secretary shall
				submit to the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Environment and Public Works of the Senate
				a report containing—
							(A)a description of
				projects and activities approved under this section;
							(B)the information
				updated under paragraph (1), including a description of the priority assigned,
				on a national basis and by State, for the replacement or rehabilitation of each
				structurally deficient or functionally obsolete bridge on a Federal-aid
				highway;
							(C)a description of
				any project or activity carried out by a State under this section in the
				preceding fiscal year that is inconsistent with the priorities assigned by the
				Secretary under subsection (b)(3), (c)(1)(C), and (c)(3)(C); and
							(D)such recommendations as the Secretary may
				have for improvements of the program authorized by this
				section.
							.
			(e)Transferability
			 of fundingSection 144 of title 23, United States Code, is
			 amended by inserting after subsection (r) the following:
				
					(s)Transferability
				of fundingNotwithstanding section 126 or any other provision of
				law, a State may transfer funds apportioned to the State under this section for
				a fiscal year to another apportionment of funds to the State under this title
				only if the State demonstrates to the satisfaction of the Secretary that there
				are not any bridges on the National Highway System located in the State that
				are eligible for
				replacement.
					.
			(f)DefinitionsSection
			 144 of title 23, United States Code, is further amended by adding at the end
			 the following:
				
					(t)DefinitionsIn
				this section, the following definitions apply:
						(1)Functionally
				obsoleteThe term functionally obsolete as used
				with respect to a bridge means a bridge that no longer meets current design
				standards relating to geometrics, including roadway width, shoulder width, and
				approach alignment, for the traffic demands on the bridge.
						(2)Structurally
				deficientThe term
				structurally deficient as used with respect to a bridge means a
				bridge that has—
							(A)significant
				load-carrying elements that are in poor or worse condition due to deterioration
				or damage, or both;
							(B)a load capacity
				that is significantly below current truckloads and that requires replacement;
				or
							(C)a waterway opening
				causing frequent flooding of the bridge deck and approaches resulting in
				significant traffic interruptions.
							(3)RehabilitationThe term rehabilitation
				means major work necessary to restore the structural integrity of a bridge and
				work necessary to correct a major safety defect.
						(4)ReplacementThe
				term replacement as used with respect to a structurally
				deficient or functionally obsolete bridge means a new facility constructed in
				the same general traffic corridor that meets the geometric, construction, and
				structural standards, in effect at the time of such construction, required for
				the types and volume of projected traffic of the facility over its design
				life.
						.
			(g)National bridge
			 inventory
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall take necessary actions to make information contained
			 in the national bridge inventory established under section 144 of title 23,
			 United States Code, more readily available to the public, including actions to
			 make the information easier to understand.
				(2)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $2,000,000 for fiscal year 2009. Such sums shall remain
			 available until expended.
				3.National bridge
			 inspection program
			(a)National bridge
			 inspection standardsSection
			 151(a) of title 23, United States Code, is amended by adding at the end the
			 following: The standards established under this subsection shall be
			 designed to ensure uniformity among the States in the conduct of such
			 inspections and evaluations..
			(b)Minimum
			 requirements of inspection standardsSection 151(b) of title 23, United States
			 Code, is amended—
				(1)in
			 paragraph (4) by striking and at the end;
				(2)in paragraph (5)
			 by striking the period at the end and inserting a semicolon; and
				(3)by
			 adding at the end the following:
					
						(6)establish
				procedures for conducting annual compliance reviews of State inspections,
				quality control and quality assurance procedures, load ratings, and weight
				limit postings of structurally deficient highway bridges;
						(7)establish
				procedures for States to follow in reporting to the Secretary—
							(A)critical findings
				relating to structural or safety-related deficiencies of highway bridges;
				and
							(B)monitoring
				activities and corrective actions taken in response to such a finding;
				and
							(8)provide for testing with a state-of-the-art
				technology that detects growth activity of fatigue cracks as small as 0.01
				inches on steel bridges exhibiting fatigue damage or bridges with fatigue
				susceptible
				members.
						.
				(c)Regulations on
			 critical findings of bridge deficiencies
				(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Transportation
			 shall issue regulations establishing procedures to be used by States in
			 reporting critical findings of bridge deficiencies, and subsequent monitoring
			 activities and corrective actions, to the Secretary in accordance with the
			 standards to be established under section 151(b)(7) of title 23, United States
			 Code, as added by subsection (b)(3) of this section.
				(2)ContentsRegulations
			 to be issued under paragraph (1) shall—
					(A)establish a
			 uniform definition of the term critical finding;
					(B)establish
			 deadlines for State reporting of critical finding determinations to the
			 Secretary;
					(C)establish
			 requirements for monitoring and follow-up actions and reporting following a
			 critical finding determination; and
					(D)provide for
			 enhanced training of bridge inspectors relating to critical findings.
					(d)Training program
			 for all bridge inspectorsSection 151(c) of title 23, United
			 States Code, is amended by adding at the end the following: The
			 Secretary shall expand the scope of the training program to ensure that all
			 persons conducting highway bridge inspections receive appropriate training and
			 certification under the program..
			(e)Frequency of
			 bridge inspectionsSection 151 of title 23, United States Code,
			 is amended—
				(1)in subsection
			 (b)(2) by inserting in accordance with subsection (d) before the
			 semicolon;
				(2)by redesignating
			 subsection (d) as subsection (e); and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Frequency of
				bridge inspections
							(1)In
				generalSubject to paragraph
				(2), the standards established under subsection (a), at a minimum, shall
				provide for—
								(A)annual inspections
				of structurally deficient highway bridges using the best practicable
				technologies and methods;
								(B)annual in depth inspections of fracture
				critical members, as such terms are defined in section 650.305 of title 23,
				Code of Federal Regulations (as in effect on the date of enactment of this
				paragraph); and
								(C)biennial inspections of highway bridges
				that have not been determined to be structurally deficient.
								(2)ExtensionsUpon the request of a State, the Secretary
				may extend, to a maximum period of 48 months, the time between required
				inspections of a highway bridge that has not been determined to be structurally
				deficient if the Secretary determines that—
								(A)the extension is
				appropriate based on the age, design, traffic characteristics, and any known
				deficiency of the bridge;
								(B)the extension is
				consistent with the 5-year performance plan of the State approved under section
				144(d)(5)(B); and
								(C)granting the
				extension will increase the overall safety of the State’s bridge
				inventory.
								.
				(f)Qualifications
			 of program managers and team leaders
				(1)Revision of
			 regulationsNot later than 1
			 year after the date of enactment of this Act, the Secretary of Transportation
			 shall revise regulations contained in section 650.309 of title 23, Code of
			 Federal Regulations, relating to the qualifications of highway bridge
			 inspection personnel, to require that, in addition to meeting the
			 qualifications identified in such section (as in effect on the date of
			 enactment of this Act)—
					(A)an individual
			 serving as the program manager of a State be a professional engineer licensed
			 under the laws of that State;
					(B)an individual
			 serving as a team leader for a State for the inspection of complex bridges or
			 follow-up inspections of bridges for which there has been a critical finding be
			 a licensed professional engineer; and
					(C)an individual
			 serving as a team leader for a State for the inspection of all other bridges be
			 a licensed professional engineer or have at least 10 years of bridge inspection
			 experience.
					(2)ApplicabilityThe
			 additional qualification requirements specified in paragraphs (1)(A), (1)(B),
			 and (1)(C) shall apply only to an individual selected by a State to serve as
			 the program manager or a team leader after the date of issuance of revised
			 regulations under paragraph (1).
				(3)Complex bridge
			 definedIn this subsection,
			 the term “complex bridge” means a highway bridge with unusual characteristics,
			 including movable, suspension, and cable-stayed highway bridges.
				(g)Effective
			 dateNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall modify national bridge inspection standards and modify
			 the training program for bridge inspectors in accordance with the amendments
			 made by this section.
			(h)Report to
			 CongressNot later than 15
			 days after a critical finding determination is made by a State which results in
			 the closure of a bridge, the Secretary of Transportation shall report to the
			 appropriate Committees of Congress regarding the impact, including the economic
			 impact, on regional transportation and transit that will result from the such
			 bridge closure and recommend solutions to mitigate such impact.
			4.GAO
			 studyNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General shall conduct
			 a study and report its findings to the Secretary of Transportation
			 regarding—
			(1)the identification
			 of factors that contribute to construction delays of bridge rehabilitation;
			 and
			(2)any
			 recommendations the Comptroller General may have to simplify and expedite the
			 construction of bridges that are to be rehabilitated.
			5.Surface
			 transportation researchSection 502(d) of title 23, United States
			 Code, is amended—
			(1)in paragraph (2)
			 in the matter preceding subparagraph (A) by inserting and enhance the
			 safety before of bridge structures; and
			(2)in paragraph (4) by striking for use
			 with existing infrastructure facilities and with next-generation infrastructure
			 facilities and inserting for assessing the structural integrity
			 of existing infrastructure facilities and next-generation infrastructure
			 facilities.
			6.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to carry out section 144 of title 23, United States Code,
			 $1,000,000,000 for fiscal year 2009.
			(b)Apportionment
			 and use of fundsFunds appropriated pursuant to subsection
			 (a)—
				(1)shall be
			 apportioned among the States under paragraphs (1) and (2) of section 144(e) of
			 title 23, United States Code;
				(2)shall be used for
			 the replacement and rehabilitation of structurally deficient highway bridges on
			 the National Highway System; and
				(3)shall be available for obligation in the
			 same manner as other funds apportioned under chapter 1 of title 23, United
			 States Code, except that such funds shall not be transferable and shall remain
			 available until expended.
				(c)LimitationNone
			 of the funds appropriated pursuant to subsection (a) may be earmarked by
			 Congress or any Federal department or agency for a specific project or
			 activity.
			(d)Compliance with
			 Immigration and Nationality ActNone of the funds appropriated pursuant to
			 subsection (a) may be used to employ workers in violation of section 274A of
			 the Immigration and Nationality Act (8 U.S.C. 1324a).
			7.Bridge advanced
			 condition assessment pilot program
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Transportation shall establish and implement a pilot
			 program to evaluate the effectiveness, accuracy, and reliability of the use of
			 advanced condition assessment inspection processes and technologies (including
			 fiber optic, vibrating wire, acoustical emissions, and peak strain displacement
			 technologies) in monitoring and evaluating the structural health of a highway
			 bridge. Technologies evaluated under the pilot program shall be real-time
			 sensing technologies that record objective data to determine accurate
			 conditions assessments of critical bridge elements.
			(b)Grants
				(1)In
			 generalThe Secretary may make grants to States to conduct
			 projects under the pilot program.
				(2)ApplicationsA
			 State seeking a grant under the pilot program shall submit an application to
			 the Secretary in such form and containing such information as the Secretary may
			 require by regulation.
				(c)Eligibility
				(1)Selection of
			 highway bridges
					(A)In
			 generalIn awarding grants under the pilot program, the Secretary
			 shall select not more than 15 highway bridges in not more than 5 States for
			 participation in the program.
					(B)Bridge
			 requirementsThe Secretary may select a highway bridge under
			 subparagraph (A) only if the bridge is—
						(i)as of
			 the date of enactment of this Act, classified as structurally deficient under
			 section 144 of title 23, United States Code;
						(ii)a nonredundant, fracture critical
			 structure; and
						(iii)greater than 200
			 feet in length.
						(2)Selection and
			 use of technologies
					(A)In
			 generalThe Secretary shall select no fewer than 2 types of
			 real-time, in-service, sensor-based, commercially-available, advanced-condition
			 assessment technologies to be used in the pilot program.
					(B)Duration of
			 real-time data collectionThe duration of real-time data
			 collection from each highway bridge selected for participation in the pilot
			 program shall be not less than 1 year.
					(C)Use of
			 calibrated finite element analysis modelAt least one-half of the
			 highway bridges selected for participation in the pilot program shall also be
			 evaluated using a calibrated finite element analysis model of the bridge, based
			 upon data from the advanced condition assessment technologies.
					(d)Federal
			 shareThe Federal share payable on account of a project carried
			 out under the pilot program shall be 80 percent of the cost of the
			 project.
			(e)Duration of the
			 pilot programThe Secretary
			 shall carry out the pilot program for a period of 2 fiscal years.
			(f)Final
			 report
				(1)In
			 generalNot later than 6
			 months after the last day of the pilot program, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report that describes the effectiveness and benefits of the pilot program
			 carried out under this section.
				(2)ContentsThe
			 report shall describe, at a minimum––
					(A)the cost
			 effectiveness of the technologies and processes selected;
					(B)the objectivity,
			 reliability, and accuracy of the technologies and processes employed in
			 providing condition assessments of the highway bridge;
					(C)the quality of the
			 data collected and measured; and
					(D)any recommendations
			 for improving or expanding the pilot program or the use of structural health
			 monitoring technologies or processes, including a suggested plan for wider
			 adoption based on potential highway bridge repair and replacement savings by
			 the Federal Government and State governments.
					(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000.
			(h)Availability of
			 amountsAmounts appropriated to carry out this section shall be
			 available for obligation in the same manner as funds apportioned under chapter
			 1 of title 23, United States Code, except that such funds shall not be
			 transferable and shall remain available until expended.
			8.Effectiveness of
			 bridge rating system
			(a)StudyThe
			 Comptroller General shall conduct a study of the effectiveness of the bridge
			 rating system of the Federal Highway Administration, including the use of the
			 terms structurally deficient and functionally
			 obsolete to describe the condition of highway bridges in the United
			 States.
			(b)Evaluation of
			 State systemsIn conducting the study, the Comptroller General
			 shall evaluate bridge rating systems used by State departments of
			 transportation and provide recommendations on how successful aspects of such
			 bridge rating systems may be incorporated into the bridge rating system of the
			 Federal Highway Administration.
			(c)ReportNot
			 later than February 1, 2009, the Comptroller General shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on the Environment and Public Works of the Senate a report on
			 the results of the study.
			9.Use of carbon fiber
			 composite materials in bridge replacement and rehabilitation projects
			(a)StudyThe Secretary of Transportation shall
			 conduct a study of the cost benefits of using carbon fiber composite materials
			 in bridge replacement and rehabilitation projects instead of traditional
			 construction materials.
			(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall transmit to the Committee on Transportation and Infrastructure of the
			 House of Representatives and the Committee on Environment and Public Works of
			 the Senate a report on the results of the study conducted under this
			 section.
			10.Sense of
			 congressIt is the sense of
			 Congress that each State should prepare a corrosion mitigation and prevention
			 plan, for a project for construction, replacement, or rehabilitation of a
			 bridge, that includes the following:
			(1)An estimate of the expected useful life of
			 the bridge.
			(2)An estimate of
			 environmental exposure of the bridge, including marine, deicer application,
			 industrial, rural, rainfall, temperature, freeze-thaw, and other factors that
			 influence corrosion prevention and corrosion mitigation strategies.
			(3)An identification
			 of the functional classification of the bridge.
			(4)Details of
			 corrosion mitigation and prevention methods that will be used with respect to
			 the bridge, taking into account—
				(A)material
			 selection;
				(B)coating
			 considerations;
				(C)cathodic protection
			 considerations;
				(D)design
			 considerations for corrosion; and
				(E)concrete
			 requirements.
				(5)Details of a
			 project maintenance program for the life of the bridge.
			(6)A
			 certification that the plan was developed by the State or States and approved
			 by a corrosion expert.
			(7)A
			 certification that each individual conducting inspections of Federal-aid
			 highway bridges in the State or States receives training from a corrosion
			 expert.
			11.Flood risks to
			 bridges
			(a)StudyThe Secretary of Transportation, in
			 consultation with the States, shall conduct a study of the risks posed by
			 floods to bridges on Federal-aid highways, bridges on other public roads,
			 bridges on Indian reservations, and park bridges that are located in a 500-year
			 floodplain.
			(b)ConsiderationsIn
			 conducting the study, the Secretary shall give consideration to safety,
			 serviceability, essentiality for public use, and public safety, including the
			 potential impacts to regional and national freight and passenger mobility if
			 the serviceability of a bridge is restricted or diminished.
			(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report on the results of the study.
			12.National tunnel
			 inspection program
			(a)In
			 generalTitle 23, United
			 States Code, is amended by inserting after section 149 the following:
				
					150.National tunnel
				inspection program
						(a)National tunnel
				inspection standardsThe
				Secretary, in consultation with State transportation departments and interested
				and knowledgeable private organizations and individuals, shall establish
				national tunnel inspection standards for the proper safety inspection and
				evaluation of all highway tunnels. The standards established under this
				subsection shall be designed to ensure uniformity among the States in the
				conduct of such inspections and evaluations.
						(b)Minimum
				requirements for inspection standardsThe standards established
				under subsection (a) shall, at a minimum—
							(1)specify, in
				detail, the method by which highway tunnel inspections shall be carried out by
				the States;
							(2)establish the
				maximum time period between the inspections based on a risk-management
				approach;
							(3)establish the
				qualifications for those charged with carrying out the inspections;
							(4)require each State to maintain and make
				available to the Secretary upon request—
								(A)written reports on
				the results of the inspections together with notations of any action taken
				pursuant to the findings of the inspections; and
								(B)current inventory
				data for all highway tunnels located in the State reflecting the findings of
				the most recent highway tunnel inspections conducted;
								(5)establish
				procedures for national certification of highway tunnel inspectors;
							(6)establish procedures for conducting annual
				compliance reviews of State inspections and State implementation of quality
				control and quality assurance procedures; and
							(7)establish
				standards for State tunnel management systems to improve the tunnel inspection
				process and the quality of data collected and reported by the States to the
				Secretary for inclusion in the national tunnel inventory to be established
				under this section.
							(c)Training and
				certification program for tunnel inspectorsThe Secretary, in
				cooperation with State transportation departments, shall establish a program
				designed to ensure that all individuals carrying out highway tunnel inspections
				receive appropriate training and certification. Such program shall be revised
				from time to time to take into account new and improved techniques.
						(d)National tunnel
				inventoryThe Secretary shall
				establish a national inventory of highway tunnels reflecting the findings of
				the most recent highway tunnel inspections conducted by States under this
				section.
						(e)Availability of
				fundsTo carry out this
				section, the Secretary may use funds made available pursuant to the provisions
				of sections 104(a) and
				502.
						.
			(b)Surface
			 transportation programSection 133(b)(1) of title 23, United
			 States Code, is amended by inserting , tunnels that are eligible for
			 assistance under this title (including safety inspection of such
			 tunnels), after highways).
			(c)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. National tunnel inspection
				program.
					
					.
			
